EXHIBIT 10.3
EXECUTION VERSION


AMENDMENT No. 5, dated as of June 23, 2016 (this “Amendment”), to the
Superpriority Secured Debtor-in-Possession Credit Agreement, dated as of January
21, 2016 (as amended, restated, supplemented or otherwise modified, refinanced
or replaced from time to time, the “Credit Agreement”), among Arch Coal, Inc., a
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code, as
borrower (the “Borrower”), the Guarantors from time to time party thereto, each
a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code, the
Lenders from time to time party thereto and Wilmington Trust, National
Association, in its capacity as administrative agent and collateral agent (in
such capacities, the “Agent”). Capitalized terms used but not defined herein
have the meaning provided in the Credit Agreement.
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
and the undersigned Lenders are willing to consent to such amendments on the
terms and conditions set forth herein;
WHEREAS, pursuant to Section 13.01 of the Credit Agreement, the Agent, with the
written consent of the Required Lenders, and the Borrower, on behalf of the Loan
Parties, may grant written waivers or consents under and enter into written
agreements amending or changing any provision of the Credit Agreement; and
WHEREAS, the parties hereto desire to provide the amendments set forth below on
the terms set forth herein;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.    Amendment to Credit Agreement.
(c)    The Credit Agreement is hereby amended effective as of the Amendment
Effective Date as follows:
(A)    Section 8.01(p)(v) of the Credit Agreement is hereby amended by deleting
the words “June 23, 2016” therefrom and inserting in lieu thereof the words
“July 7, 2016”.
Section 2.    Representations and Warranties. The Borrower represents and
warrants to the Agent and the Lenders as of the Amendment Effective Date that:
(a)    (i) The Borrower (A) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
(B) subject to the entry of the Orders and subject to the terms thereof, has
full power to enter into, execute, deliver and carry out this Amendment, and all
such actions have been duly authorized by all necessary proceedings on its part,
and (ii) this Amendment has been duly and validly executed and delivered by the
Borrower and, subject to the entry of the Orders and subject to the terms
thereof,







--------------------------------------------------------------------------------




constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms.
(b)    Neither the execution and delivery of this Amendment by the Borrower, nor
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof by the Borrower will (x) conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws or other organizational documents of the
Borrower or (ii) except as would not reasonably be expected to result in
Material Adverse Change and except in respect of the Existing Debt Documents,
any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which the Borrower is a party or by which the Borrower
is bound or subject to, or (y) result in the creation or enforcement of any
Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of the Borrower (other than Liens granted in respect of the
Obligations and Liens created by the Existing Debt Documents).
(c)    Subject to the entry of the Orders and subject to the terms thereof, no
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is necessary to authorize or
permit under any Law in connection with the execution, delivery and carrying out
of this Amendment by the Borrower.
(d)    Immediately before and immediately after giving effect to this Amendment,
the representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party shall be true and correct in all material
respects on and as of the Amendment Effective Date, with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
(e)    Immediately before and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.
Section 3.    Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Amendment Effective Date”) on which the following conditions
are satisfied or waived:
(a)    the Agent shall have received from (i) the Required Lenders and (ii) the
Borrower a duly executed counterpart of this Amendment signed on behalf of such
party and, in the case of the Borrower, on behalf of the other Loan Parties
(which may include facsimile or other electronic transmission of a signed
signature page of this Amendment).
(b)    on and as of the Amendment Effective Date, both immediately before and
immediately after giving effect to the effectiveness of this Amendment, the
representations and warranties of the Borrower set forth in Section 2 hereof
shall be true and correct in all material respects.


-2-



--------------------------------------------------------------------------------




Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 5.    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
UNDER THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER LAW AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.
Section 6.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 7.    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. The Borrower, on behalf of each Loan Party, confirms and agrees that the
Liens granted pursuant to the Interim Order, the Final Order and the Collateral
Documents shall continue without any diminution thereof and shall remain in full
force and effect on and after the date hereof. For the avoidance of doubt, on
and after the Amendment Effective Date, this Amendment shall for all purposes
constitute a Loan Document.
[Signature pages follow]




-3-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ARCH COAL, INC., on behalf of the Loan Parties
By:
/s/ Robert G. Jones
 
Name: Robert G. Jones
 
Title: Senior Vice President-Law, General Counsel & Secretary





[Signature Page – Amendment No. 5]

